                               Case 19-00279       Doc 7   Filed 08/26/19      Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
                   In re:      Case No.: 19−15368 − RAG      Chapter: 13    Adversary No.: 19−00279

Ernest L Myles and Charlene V Myles
Debtors

State of Maryland Department of Labor
Plaintiff

vs.

Ernest L Myles
Defendant


                                             ENTRY OF DEFAULT

It appears from the record that the following defendant failed to plead or otherwise defend in this case as required by
law.

                                                   Name: Ernest L Myles


Therefore, default is entered against the defendant as authorized by Federal Bankruptcy Rule 7055.



Dated: 8/26/19
                                                             Mark A. Neal, Clerk of Court
                                                             by Deputy Clerk, Todd Sukeena
                                                             410−962−4072


cc:    Plaintiff

       Attorney for Plaintiff − Orbie R. Shively

       Defendant

       Attorney for Defendant − PRO SE



clkdflt (08/2006) − tsukeena
